RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0162p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



 CHAD THOMPSON; WILLIAM T. SCHMITT; DON                     ┐
 KEENEY,                                                    │
                        Plaintiffs-Appellees,               │
                                                            │
                                                            │
        v.                                                   >        No. 20-3526
                                                            │
                                                            │
 RICHARD MICHAEL DEWINE, in his official capacity as        │
 the Governor of Ohio; AMY ACTON, in her official           │
 capacity as Director of Ohio Department of Health;         │
 FRANK LAROSE, in his official capacity as Ohio             │
 Secretary of State,                                        │
                              Defendants-Appellants,        │
                                                            │
 OHIOANS FOR SECURE AND FAIR ELECTIONS; DARLENE             │
 L. ENGLISH; LAURA A. GOLD; ISABEL C. ROBERTSON;            │
 EBONY SPEAKES-HALL; PAUL MOKE; ANDRE                       │
 WASHINGTON; SCOTT A. CAMPBELL; SUSAN ZEIGLER;              │
 HASAN KWAME JEFFRIES; OHIOANS FOR RAISING THE              │
 WAGE; ANTHONY CALDWELL; JAMES E. HAYES; DAVID              │
 G. LATANICK; PIERRETTE M. TALLEY,                          │
                                                            │
                             Intervenors-Appellees.
                                                            ┘

                        Appeal from the United States District Court
                       for the Southern District of Ohio at Columbus.
                 No. 2:20-cv-02129—Edmund A. Sargus, Jr., District Judge.

                              Decided and Filed: May 26, 2020

             Before: SUTTON, McKEAGUE, and NALBANDIAN, Circuit Judges.
                                _________________

                                           COUNSEL

ON MOTION: Benjamin M. Flowers, Michael J. Hendershot, Stephen P. Carney, Shams H.
Hirji, OFFICE OF THE OHIO ATTORNEY GENERAL, Columbus, Ohio, for Appellants.
ON RESPONSE: Mark R. Brown, CAPITAL UNIVERSITY LAW SCHOOL, Columbus,
 No. 20-3526                            Thompson v. DeWine                                  Page 2


Ohio, for Plaintiffs-Appellees. Donald J. McTigue, Derek Clinger, MCTIGUE & COLOMBO
LLC, Columbus, Ohio, for Intervenors-Appellees.
                                       _________________

                                             ORDER
                                       _________________

       PER CURIAM. By all accounts, Ohio’s public officials have admirably managed the
problems presented by the unprecedented COVID-19 pandemic.                This includes restricting
Ohioans’ daily lives to slow the spread of a highly infectious disease. Nearly every other state
and the federal government have done the same.           And these are the types of actions and
judgments that elected officials are supposed to take and make in times of crisis. But these
restrictions have not gone unchallenged. See, e.g., Maryville Baptist Church, Inc. v. Beshear,
957 F.3d 610 (6th Cir. 2020) (per curiam); Adams & Boyle, P.C. v. Slatery, 956 F.3d 913 (6th
Cir. 2020). Our Constitution, of course, governs during both good and challenging times.
Unlike those cases, however, the Plaintiffs and Intervenors here do not challenge the State’s
restrictions per se. Rather, they allege that COVID-19 and the State’s stay-at-home orders have
made it impossibly difficult for them to meet the State’s preexisting requirements for initiatives
to secure a place on the November ballot—violating their First Amendment rights. So they
challenge Ohio’s application of its general election and ballot-initiative laws to them.

       Ohio’s officials have not been unbending in their administration of the State’s election
laws. Indeed, they postponed the Ohio primary election, originally scheduled during the height
of the pandemic. That exercise of judgment is not before us. Rather, Plaintiffs challenge the
Ohio officials’ decision not to further modify state election law in the context of this case. The
district court agreed with Plaintiffs and granted a preliminary injunction, finding that, as applied,
certain provisions of the Ohio Constitution and Ohio Code violate the First Amendment.
Defendants now ask for a stay of that injunction to preserve the status quo pending appeal.

       The people of Ohio vested their sovereign legislative power in the General Assembly.
Ohio Const. art. II, § 1. But they also retained the power to amend the State Constitution, enact
laws, and enact municipal ordinances by initiative and referendum. Id. art. II, §§ 1a, 1b, 1f. The
Ohio Constitution and the Ohio Code establish the process for proposing an initiative to the
 No. 20-3526                                   Thompson v. DeWine                                            Page 3


State’s electors and impose many requirements for ballot access. Relevant here, a petition to put
an initiative before Ohio’s electors for referendum must include signatures from ten percent of
the applicable jurisdiction’s electors that voted in the last gubernatorial election, each signature
must “be written in ink,” and the initiative’s circulator must witness each signature. Id. art. II,
§ 1g; see id. art. II, § 1a; Ohio Rev. Code Ann. § 731.28. And the initiative’s proponents must
submit these signatures to the Secretary of State 125 days before the election for a constitutional
amendment and 110 days before the election for a municipal ordinance. Ohio Const. art. II, § 1a;
Ohio Rev. Code Ann. § 731.28.

         Given the COVID-19 pandemic, three individuals and two organizations, who are
obtaining signatures in support of initiatives to amend the Ohio Constitution and propose
municipal ordinances, challenged these requirements, as-applied to them. They claim Ohio’s
ballot-initiative requirements violate their First and Fourteenth Amendment rights and moved to
enjoin the State from enforcing these requirements against them. The district court granted their
motion in part, enjoining enforcement of the ink signature requirement, the witness requirement,
and the submission deadlines, and denied their motion in part, upholding the number of
signatures requirement. The court also directed Defendants to “update the Court by 12:00 pm on
Tuesday, May 26, 2020 regarding adjustments to the enjoined requirements so as to reduce the
burden on ballot access” as well as ordered them to “accept electronically-signed and witnessed
petitions from [the organizational plaintiffs] collected through the on-line signature collection
plans set forth in their briefing” and to “accept petitions from [the organizational plaintiffs]
that are submitted to the Secretary of State by July 31, 2020[.]”1 (R. 44, Op. & Order at PageID
# 675–76.) And the court ordered Defendants and the organizational plaintiffs to “meet and
confer regarding any technical or security issues to the on-line signature collection plans” and
“submit their findings to the Court by 12:00 pm on Tuesday, May 26, 2020.” (Id.) Defendants
now move for an administrative stay and for a stay pending appeal.

         1The    district court chose this date because it is also the deadline for petition proponents to submit
additional signatures if the Secretary of State determines that the original submissions were insufficient. (R. 50, Op.
& Order at PageID # 718.) The Secretary of State would then have less than a month, until August 30, to determine
whether the petitions satisfy the requirements for ballot access, Plaintiffs would need to file any legal challenge to
the Secretary of State’s determination by September 9, the Secretary of State would have to certify the form of
official ballots by September 14, and the Supreme Court would have to rule on any challenge by September 19.
(Id.)
 No. 20-3526                                 Thompson v. DeWine                                         Page 4


        “[I]nterlocutory orders of the district courts of the United States . . . granting, continuing,
modifying, refusing or dissolving injunctions” are immediately appealable. 28 U.S.C.
§ 1292(a)(1). And the district court has already denied Defendants’ motion for a stay pending
appeal in that court. So we have jurisdiction and Defendants’ motion is ripe for our review.

        A movant must establish four factors to obtain a stay pending appeal: “(1) whether the
stay applicant has made a strong showing that he is likely to succeed on the merits; (2) whether
the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will
substantially injure the other parties interested in the proceeding; and (4) where the public
interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009). When evaluating these factors for an
alleged constitutional violation, “the likelihood of success on the merits often will be the
determinative factor.” Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012); see also
Bays v. City of Fairborn, 668 F.3d 814, 819 (6th Cir. 2012) (“In First Amendment cases,
however, the crucial inquiry is usually whether the plaintiff has demonstrated a likelihood of
success on the merits. This is so because . . . the issues of the public interest and harm to the
respective parties largely depend on the constitutionality of the state action.” (internal quotation
marks and alteration omitted)). So we turn first to that.

                                                        I.

        “[A]lthough the Constitution does not require a state to create an initiative procedure, if it
creates such a procedure, the state cannot place restrictions on its use that violate the federal
Constitution[.]” Taxpayers United for Assessment Cuts v. Austin, 994 F.2d 291, 295 (6th Cir.
1993); see also John Doe No. 1 v. Reed, 561 U.S. 186, 212 (2010) (Sotomayor, J., concurring)
(“[I]nitiatives and referenda . . . are not compelled by the Federal Constitution. It is instead up to
the people of each State, acting in their sovereign capacity, to decide whether and how to permit
legislation by popular action.”). As Defendants concede, our precedent dictates that we evaluate
First Amendment challenges to nondiscriminatory, content-neutral ballot initiative requirements
under the Anderson-Burdick framework.2 Schmitt v. LaRose, 933 F.3d 628, 639 (6th Cir. 2019);


        2Defendants   contend that Anderson-Burdick shouldn’t apply to ballot initiative requirements because
restrictions on the people’s legislative powers (rather than political speech or voting) don’t implicate the First
Amendment. At least two other Courts of Appeals have held as much. See Initiative & Referendum Inst. v. Walker,
 No. 20-3526                                  Thompson v. DeWine                                           Page 5


Comm. to Impose Term Limits on the Ohio Supreme Court & to Preclude Special Legal Status
for Members & Emps. of the Ohio Gen. Assembly v. Ohio Ballot Bd., 885 F.3d 443, 448 (6th Cir.
2018). First, we determine the burden the State’s regulation imposes on the plaintiffs’ First
Amendment rights. When States impose “reasonable nondiscriminatory restrictions[,]” courts
apply rational basis review and “‘the State’s important regulatory interests are generally
sufficient to justify’ the restrictions.” Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting
Anderson v. Celebrezze, 460 U.S. 780, 788, (1983)). But when States impose severe restrictions,
such as exclusion or virtual exclusion from the ballot, strict scrutiny applies. Id. at 434; Schmitt,
933 F.3d at 639 (“The hallmark of a severe burden is exclusion or virtual exclusion from the
ballot.”). For cases between these extremes, we weigh the burden imposed by the State’s
regulation against “‘the precise interests put forward by the State as justifications for the burden
imposed by its rule,’ taking into consideration ‘the extent to which those interests make it
necessary to burden the plaintiff's rights.’”             Burdick, 504 U.S. at 434 (quoting Anderson,
460 U.S. at 789).

        We have regularly upheld ballot access regulations like those at issue. See Schmitt,
933 F.3d at 641–42 (upholding Ohio’s provision of only mandamus review for challenges to a
Board of Elections’ ruling over compliance with ballot initiative requirements against a First
Amendment challenge); Ohio Ballot Bd., 885 F.3d at 448 (upholding Ohio’s single-subject
requirement for ballot initiatives against a First Amendment challenge); Taxpayers United,
994 F.2d at 296–97 (upholding Michigan’s number-of-signatures requirement for ballot
initiatives against a First Amendment challenge). But these are not normal times. So the
question is whether the COVID-19 pandemic and Ohio’s stay-at-home orders increased the
burden that Ohio’s ballot-initiative regulations place on Plaintiffs’ First Amendment rights.

450 F.3d 1082, 1099–100 (10th Cir. 2006) (en banc); Marijuana Policy Project v. United States, 304 F.3d 82, 85
(D.C. Cir. 2002). And this court has often questioned whether Anderson-Burdick applies to anything besides
generally applicable restrictions on the right to vote. Daunt v. Benson, 956 F.3d 396, 423–24 (6th Cir. 2020)
(Readler, J., concurring) (acknowledging that “Anderson-Burdick is a poor vehicle” for evaluating First Amendment
challenges to public service qualification regulations; Mays v. LaRose, 951 F.3d 775, 783 n.4 (6th Cir. 2020)
(recognizing that applying Anderson-Burdick to Equal Protection claims “takes some legal gymnastics”); Schmitt,
933 F.3d at 644 (Bush, J., concurring in part) (“[T]he Court's precedents in Anderson and Burdick, though
concerning election regulation, similarly do not address the key question raised in this case: is the First Amendment
impinged upon by statutes regulating the election mechanics concerning initiative petitions?” (citation omitted)).
But until this court sitting en banc takes up the question of Anderson-Burdick’s reach, we will apply that framework
in cases like this.
 No. 20-3526                            Thompson v. DeWine                                  Page 6


We must answer this question from the perspective of the people and organizations affected by
Ohio’s ballot initiative restrictions and considering all opportunities these parties had to exercise
their rights. Mays, 951 F.3d at 785–86.

       The district court held that Ohio’s strict enforcement of its ballot initiative
regulations imposed a severe burden on Plaintiffs’ First Amendment rights, given the pandemic.
Not so. The district court based its order, in part, on this court’s recent order in Esshaki v.
Whitmer, --- F. App’x ----, 2020 WL 2185553 (6th Cir. May 5, 2020). But there are several key
differences between this case and Esshaki. At bottom, a severe burden excludes or virtually
excludes electors or initiatives from the ballot. See Mays, 951 F.3d at 786; Schmitt, 933 F.3d at
639. But Ohio law doesn’t do that.

       In Esshaki we held that “the combination of [Michigan’s] strict enforcement of [its]
ballot-access provisions and [its] Stay-at-Home Orders imposed a severe burden on the
plaintiff’s ballot access[,]” 2020 WL 2185553, at *1 (emphasis added).             In other words,
Michigan still required candidates seeking ballot access by petition to procure the same number
of physical signatures as a non-pandemic year, “without exception for or consideration of the
COVID-19 pandemic or the Stay-at-Home Orders.” Id. What’s more, Michigan’s stay-at-home
orders remained in place through the deadline for petition submission. Id. So Michigan abruptly
prohibited the plaintiffs from procuring signatures during the last month before the deadline,
leaving them with only the signatures that they had gathered to that point.

       On the other hand, Ohio specifically exempted conduct protected by the First
Amendment from its stay-at-home orders. From the first Department of Health Order issued on
March 12, Ohio made clear that its stay-at-home restrictions did not apply to “gatherings for the
purpose of the expression of First Amendment protected speech[.]” Ohio Dep’t of Health, Order
to Limit and/or Prohibit Mass Gatherings in the State of Ohio ¶ 7 (March 12, 2020). And in its
April 30 order, the State declared that its stay-at-home restrictions did not apply to “petition or
referendum circulators[.]” Ohio Dep’t of Health, Director’s Order that Reopens Businesses, with
Exceptions, and Continues a Stay Healthy and Safe at Home Order ¶ 4 (April 30, 2020).
So none of Ohio’s pandemic response regulations changed the status quo on the activities
Plaintiffs could engage in to procure signatures for their petitions.
 No. 20-3526                            Thompson v. DeWine                                  Page 7


        Unlike the Ohio orders, the Michigan executive orders in Esshaki did not specifically
exempt First Amendment protected activity.         To be sure, executive officials in Michigan
informally indicated that they would not enforce those orders against those engaged in
protected activity. See Mich. Dep’t of Health & Human Servs., Executive Order 2020-42 FAQs
(Apr.    2020),     https://www.michigan.gov/coronavirus/0,9753,7-406-98178_98455-525278--
,00.html. Of course, that promise is not the same as putting the restriction in the order itself. Cf.
Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992) (We “must presume that [the]
legislature says in a statute what it means and means in a statute what is says there.”); Sosna v.
Iowa, 419 U.S. 393, 399–400 (1975) (noting, in the context of the capable of repetition yet
evading review exception to mootness, that just because a state official says they won’t enforce a
statute against a party now doesn’t mean they won’t exercise their discretion to enforce the
statute at a later time). But in any event, we did not address the significance of exemptions in
Esshaki at all. By contrast, we believe that Ohio’s express exemption (especially for “petition or
referendum circulators” specifically) is vitally important here.

        What’s more, Ohio is beginning to lift their stay-at-home restrictions. On May 20, the
Ohio Department of Health rescinded its stay-at-home order. Ohio Dep’t of Health, Director’s
Order that Rescinds and Modifies Portions of the Stay Safe Ohio Order (May 20, 2020).
We found a severe burden in Esshaki because Michigan’s stay-at-home order remained in effect
through the deadline to submit ballot-access petitions. Considering all opportunities Plaintiffs
had, and still have, to exercise their rights in our calculation of the burden imposed by the State’s
regulations, see Mays, 951 F.3d at 785–86, Plaintiffs’ burden is less than severe. Even if Ohio’s
stay-at-home order had applied to Plaintiffs, the five-week period from Ohio’s rescinding of its
order until the deadline to submit an initiative petition undermines Plaintiffs’ argument that the
State has excluded them from the ballot.

        Plaintiffs’ claim effectively boils down to frustration over failing to procure as many
signatures for their petitions (because of social distancing and reduced public crowds) as they
would without the pandemic. But that’s not necessarily true. There’s no reason that Plaintiffs
can’t advertise their initiatives within the bounds of our current situation, such as through social
or traditional media inviting interested electors to contact them and bring the petitions to the
 No. 20-3526                                   Thompson v. DeWine                                            Page 8


electors’ homes to sign. Or Plaintiffs could bring their petitions to the public by speaking with
electors and witnessing the signatures from a safe distance, and sterilizing writing instruments
between signatures.

         Moreover, just because procuring signatures is now harder (largely because of a disease
beyond the control of the State) doesn’t mean that Plaintiffs are excluded from the ballot. And
we must remember, First Amendment violations require state action. U.S. Const. amend. I
(“Congress shall make no law . . . .” (emphasis added)); 42 U.S.C. § 1983 (“Every person who,
under color of any statute, ordinance, regulation, custom, or usage, of any State . . . .” (emphasis
added)). So we cannot hold private citizens’ decisions to stay home for their own safety against
the State. Because the State has not excluded Plaintiffs from the ballot, the burden imposed on
them by the State’s initiative requirements cannot be severe. See Schmitt, 933 F.3d at 639.

         Despite the pandemic, we believe that the more apt comparison is to our burden analysis
in Schmitt. The plaintiffs there made a First Amendment challenge to Ohio’s restriction of
judicial review for board of elections ballot decisions to petitions for a writ of mandamus.
And we held that the burden was intermediate because there are some costs associated with
obtaining legal counsel and seeking mandamus review. Id. at 641. So this prevents some
proponents from seeking judicial review of the board’s exclusion of their initiative and
constitutes more than a de minimis limit on access to the ballot. Id. Schmitt concluded that a
burden is minimal when it “in no way” limits access to the ballot.3 Id. (quoting Libertarian
Party of Ky. v. Grimes, 835 F.3d 570, 577 (6th Cir. 2016)). Thus, the burden in Schmitt had to
be intermediate. Same here. Requiring Plaintiffs to secure hundreds of thousands of signatures

         3To  be sure, this statement arguably conflicts with other articulations of what constitutes a minimal burden.
See Burdick, 504 U.S. at 434–39 (because Hawaii’s election laws were reasonable and nondiscriminatory they
imposed a minimal burden on the plaintiff’s First Amendment rights, even though they prevented the plaintiff from
casting a vote for his preferred candidate); Daunt, 956 F.3d at 408 (classifying regulations that are “generally
applicable [and] nondiscriminatory” as imposing a minimal burden); Taxpayers United, 994 F.2d at 297 (finding
Michigan’s ballot initiative regulations minimally burdensome because they were “content-neutral,
nondiscriminatory regulations that [were] reasonably related to the purpose of administering an honest and fair
initiative procedure.”). Indeed, it’s hard not to conclude that the signature requirements in Taxpayers United
necessarily limited ballot access. And in Burdick, the Supreme Court remarked that all “[e]lection laws will
invariably impose some burden on individual voters.” 504 U.S. at 433. But the State doesn’t argue that its ballot
initiative regulations impose only a minimal burden. And because those regulations satisfy intermediate scrutiny,
they would survive under the framework for regulations that impose a minimal burden. So we proceed under the
intermediate burden analysis discussed in Schmitt. 933 F.3d at 641.
 No. 20-3526                                  Thompson v. DeWine                                           Page 9


in support of their initiative is a burden. That said, Ohio requires the same from Plaintiffs now as
it does during non-pandemic times. So the burden here is not severe.

        Whether this intermediate burden on Plaintiffs’ First Amendment rights passes
constitutional muster depends on whether the State has legitimate interests to impose the burden
that outweigh it. See Burdick, 504 U.S. at 434. Here they offer two.4 Defendants claim the
witness and ink requirements help prevent fraud by ensuring that the signatures are authentic.
And the deadlines allow them time to verify signatures in an orderly and fair fashion, while also
providing initiative proponents time to challenge any adverse decision in court.

        These interests are not only legitimate, they are compelling. John Doe No. 1, 561 U.S. at
186 (“The State’s interest in preserving the integrity of the electoral process is undoubtedly
important.”); Citizens for Tax Reform v. Deters, 518 F.3d 375, 387 (6th Cir. 2008)
(“[E]liminating election fraud is certainly a compelling state interest[.]”); Austin, 994 F.2d at 297
(“[S]tate[s] ha[ve] a strong interest in ensuring that its elections are run fairly and honestly,” as
well as “in maintaining the integrity of its initiative process.” (internal quotation marks
omitted)). The district court faulted Defendants for not narrowly tailoring their regulations. But
Anderson-Burdick’s intermediate scrutiny doesn’t require narrow tailoring. Because the State’s
compelling and well-established interests in administering its ballot initiative regulations
outweigh the intermediate burden those regulations place on Plaintiffs, Defendants are likely to
prevail on the merits.

                                                         II.

        Unless the statute is unconstitutional, enjoining a “State from conducting [its] elections
pursuant to a statute enacted by the Legislature . . . would seriously and irreparably harm [the
State].” Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018). Defendants have shown they are likely
to prevail on the merits. Serious and irreparable harm will thus result if Ohio cannot conduct its

        4Defendants    also claim a third state interest: ensuring that each initiative on the ballot has a threshold
amount of support to justify taking up space on the ballot. This interest is more appropriately related to Ohio’s
number of signatures requirement. Jolivette v. Husted, 694 F.3d 760, 769 (6th Cir. 2012) (A State may legitimately
“avoid[ ] overcrowded ballots” and “protect the integrity of its political processes from frivolous or fraudulent
candidacies.”). But the district court did not enjoin the State’s enforcement of that regulation so it’s not properly
before us in this motion for a stay pending appeal.
 No. 20-3526                           Thompson v. DeWine                                 Page 10


election in accordance with its lawfully enacted ballot-access regulations.          Comparatively,
Plaintiffs have not shown that complying with a law we find is likely constitutional will harm
them. So the balance of the equities favors Defendants. Finally, giving effect to the will of the
people by enforcing the laws they and their representatives enact serves the public interest.
Coal. to Defend Affirmative Action v. Granholm, 473 F.3d 237, 252 (6th Cir. 2006). With all
four factors favoring Defendants, we grant their motion for a stay pending appeal.

                                               III.

       Last, even though we grant Defendants’ motion for a stay pending appeal, we note that
the district court exceeded its authority by rewriting Ohio law with its injunction. Despite
relying heavily on Esshaki, the district court failed to apply its primary holding: “federal
courts have no authority to dictate to the States precisely how they should conduct their
elections.” ---F. App’x ----, 2020 WL 218553 at *2. In Esshaki we granted a stay for the
affirmative portion of the district court’s injunction that (1) reduced the number of signatures
required to appear on the ballot, (2) extended the filing deadline, and (3) ordered the State to
permit the collection of signatures by electronic mail. While it may not have done the first of
these, the court below did the second and third. The district court extended the filing deadline by
almost a month, to July 31, and ordered Defendants to accept petitions electronically signed,
under the plan Plaintiffs drafted.

       Federal courts can enter positive injunctions that require parties to comply with existing
law. But they cannot “usurp[] a State’s legislative authority by re-writing its statutes” to create
new law. Id. The district court read this holding too narrowly; recognizing it could not modify
the Ohio Code but remained free to amend the Ohio Constitution. Instead of simply invalidating
Ohio’s initiative deadline and signature requirement, the district court chose a new deadline and
prescribed the form of signature the State must accept. The Ohio Constitution requires elector
approval for all amendments. Ohio Const. art. II, § 1a; id. art. XVI, §§ 1, 2. By unilaterally
modifying the Ohio Constitution’s ballot initiative regulations, the district court usurped this
authority from Ohio electors.
 No. 20-3526                             Thompson v. DeWine                                Page 11


       The broader point is that the federal Constitution provides States—not federal judges—
the ability to choose among many permissible options when designing elections. And because
that’s where the decision-making authority is, federal courts don’t lightly tamper with election
regulations. These concerns are magnified here where the new election procedures proffered by
Plaintiffs threaten to take the state into unchartered waters. It may well be that the new methods
for gathering signatures and verifying them proposed by Plaintiffs (using electronic signatures
gathered online by third parties and identified by social security number) will prove workable.
But they may also pose serious security concerns and other, as yet unrealized, problems. So the
decision to drastically alter Ohio’s election procedures must rest with the Ohio Secretary of State
and other elected officials, not the courts.

       One final point, rewriting a state’s election procedures or moving deadlines rarely ends
with one court order. Moving one piece on the game board invariably leads to additional moves.
This is exactly why we must heed the Supreme Court’s warning that federal courts are not
supposed to change state election rules as elections approach. See, e.g., Republican Nat’l Comm.
v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1207 (2020) (per curiam) (“This Court has
repeatedly emphasized that lower federal courts should ordinarily not alter the election rules on
the eve of an election.”); Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006) (per curiam) (“Court orders
affecting elections, especially conflicting orders, can themselves result in voter confusion and
consequent incentive to remain away from the polls. As an election draws closer, that risk will
increase.”). Here, the November election itself may be months away but important, interim
deadlines that affect Plaintiffs, other ballot initiative proponents, and the State are imminent.
And moving or changing a deadline or procedure now will have inevitable, other consequences.

       There is no doubt that the COVID-19 pandemic and Ohio’s responsive restrictions to halt
the spread of that disease have made it difficult for all Ohioans to carry on with their lives. But
for the most part we are letting our elected officials, with input from public health experts, decide
when and how to apply those restrictions. The election context is no different. And while the
Constitution provides a backstop, as it must—we are unwilling to conclude that the State is
infringing upon Plaintiffs’ First Amendment rights in this particular case.
 No. 20-3526                      Thompson v. DeWine                      Page 12


      For these reasons, we GRANT Defendants’ motion for a stay pending appeal and
DISMISS AS MOOT their motion for an administrative stay.

                                        ENTERED BY ORDER OF THE COURT




                                        Deborah S. Hunt, Clerk